Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13,14,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12,18-30 are rejected under 35 U.S.C. 103 as being unpatentable over  
 Yan et al.  (US 2013/0310045 A1) in view of Adjakple et al. (US 2020/0045760 A1)

Regarding Claim 1, Yan teaches, A method of wireless communication performed by a user equipment (UE), comprising:( [0055]-The mapping between a RAT module 302a and one or more antennas 370a, 370b, and 370n may be referred to as a switch configuration. The switch configuration used by the RAT module 302a (=first RAT) is stored and managed by the antenna switching manager 322 to switch to 302b (=second RAT));
receiving an antenna switch selection associated with a connectivity antenna configuration, ([0067] and Fig. 3 - the antenna switching manager 322(=part of UE as in Fig3) may be configured to dynamically determine switch configurations between RAT modules 302 and antennas 370a, 370b, and 370n. Fig6-when a UE receives a handover request from a BS(step-606) the UE also receives a corresponding antenna switch selection from its antenna switching manager(=receive switch configuration for multiple RA Ts, e.g. L TE or WCDMA. [0068]- If no coordination exists, one RAT module 302a may choose a Switch configuration that could cause interference with another RAT module 302b when both are transmitting or receiving simultaneously and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur (=dual connectivity));
wherein the antenna switch selection is associated with a first radio access technology (RAT) and the connectivity antenna configuration permits communication via the first RAT and a second RAT; ( [0070], fig. 3, "the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing LTE(=first RAT), and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA(=second RAT), or a handover from one cell to the next. [0072]- antenna Switching manager 322 stores a Switch configuration that is selected by a first RAT module 302a that has a higher priority (e.g., for sending or receiving data) than a second RAT module 302b (=communication with both RATS)); 
determining, based at least in part on the antenna switch selection, a quantity of communication chains, associated with the first RAT, that are affected by an antenna switching process of the second RAT; and ([0070] and  Fig. 3-the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing L TE, and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA, or a handover from one cell to the next). In the case where the RAT module 302a is switched, the antenna switching manager 322 is configured to cause the RAT module 302b to use the stored switch configuration that was previously used for the RAT module 302a (=antenna switching process of second RAT). In this way, the second RAT module 302b avoids having to make a switching decision to select particular antennas 370a, 370b, and 370n (=quantity of antennas switched). [0076]- In another embodiment, the antenna switching man ger 322, in response to a change in a Switch configuration for one or more RAT modules 302, sends data to each of the RAT modules 302 with information to adjust transmit and receive circuitry in response to the change. either of the RAT modules 302a or 302b could re-adjust the low noise amplifier (LNA) gain state or the channel estimate (=quantity of communication chains affected by switch to second RAT), etc., to avoid degradation of performance of the other RAT modules 302a or 302b);
selectively permitting, based at least in part on the quantity of communication chains, a reconfiguration of the connectivity antenna configuration according to the antenna switch selection. ([0075] & Fig. 8- At block 802, the antenna switching manager 322 receives performance metrics from one or more RAT modules 302. The performance metrics may correspond to any of the performance metrics described above and may be specific to individual RAT modules 302. At block 806, the antenna Switching manager 322 determines a Switch configuration to map each of the one or more RAT modules 302(=dual connectivity antenna configuration) to one or more antennas 370a, 370b, and 370m based on the performance metrics).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 2, Yan teaches, the method of claim 1, wherein the antenna switch selection is associated with an antenna switched diversity selection process of the first RAT. (0066. To account for the various operating conditions in addition to other factors, certain aspects of certain embodiments described herein are directed to providing antenna selection diversity to maximize access terminal 106 performance. [0068]- the one more antennas 370a, 370b, and 370m. For example, if no coordination exists, one RAT module 302a may choose a Switch configuration (=switch associated with first RAT) that could cause interference with another RAT module 302b).

Regarding Claim 3, Yan does not teach, the method of claim 1, wherein the antenna switching process comprises a sounding reference symbol (SRS) antenna switching process.
Adjakple teaches, ([0103]- On a UL CC, the WTRU 102(=UE) may also be allocated dedicated resources for transmission of sounding and reference signals (SRS)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, the method of claim 1, wherein the antenna switching process comprises a sounding reference symbol (SRS) antenna switching process as taught by Adjakple to add SRS to switching process.


Regarding Claim 4, Yan teaches, the method of claim 1, wherein a communication chain, of the quantity of communication chains, comprises at least one of: a receive chain of the first RAT, or a transmit chain of the first RAT. ([0048]- The access terminal 106 further comprises one or more transmit circuits 330a, 330b, and 330m. Transmit circuits 330a,330b, and 330m may also be referred to as transmit chains having one or more components configured to transmit wireless communications via an antenna 370a. 0049. The access terminal 106 further comprises one or more receive circuits 340a, 340b, and 340m. Receive circuits 340a, 340b, and 340n may also be referred to as receive chains having one or more components configured to receive wireless communications via an antenna 370a).

Regarding Claim 5, Yan teaches, the method of claim 1, wherein a communication chain, of the quantity of communication chains, is affected by the antenna switching process based at least in part on the antenna switching process causing the communication chain to be switched to a different antenna. ([0080]-The antenna Switching manager 322 dynamically adjusts Switch configurations so that the received and transmitted signals of the RAT modules 302 are routed to improve performance of individual RAT modules 302 and/or reduce interference/interruption to the received and transmitted signals of different RAT modules 302 operating concurrently).

Regarding Claim 6, Yan teaches, The method of claim 1, wherein a communication chain, of the quantity of communication chains, is affected by the antenna switching process based at least in part on the antenna switching process causing the first RAT and the second RAT to share a same antenna of the connectivity antenna configuration.([0068]- In addition, some RAT modules 302a may be particularly configured to transmit and receive simultaneously (e.g., 1X and LTE) and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 7, Yan teaches, the method of claim 1, wherein the connectivity antenna configuration comprises: a plurality of antennas, and one or more cross-switches to adjust the connectivity antenna configuration. ([0052]-Degradation/interruption to other RAT modules 302 may occur if each RAT module 302 autonomously deter mines when and how to Switch the configuration between itself and the one more antennas 370a, 370b, and 370m. For example, if no coordination exists, one RAT module 302a may choose a Switch configuration that could cause interference with another RAT module 302b when both are transmit ting or receiving simultaneously. Dual connectivity for antennas 370a, 370b, and 370n is explained in claim-1 and [0068]). 
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 8, Yan teaches, the method of claim 1, wherein selectively permitting the antenna switch selection comprises: 
determining that the quantity of communication chains does not satisfy a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection; ([0074]- The performance metrics may correspond to a wide variety of different performance metrics (that may be individual to the RAT type) and may include, for example, Ec/Io, received signal strength indication (RSSI), received signal code power (RSCP), reference signal received power (RSRP)(=affecting metrics of communication chains). The performance target could correspond to a success or failure indication, some measurement compared to a threshold, or some other measure of performance);
determining an alternative antenna switch selection that satisfies the threshold; and 0097-140147202773 ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);0097-140152202773 
enabling the alternative antenna switch selection to be selected to adjust the connectivity antenna configuration ([0074]- The performance target may correspond to achieving a performance target for a higher priority RAT module 302a while performance considerations for other lower priority RAT modules 302b are given less weight. The performance of the antennas 370a, 370b, and 370m may be determined indirectly by the performance metrics of the RAT modules 302.).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 9, Yan teaches, the method of claim 1, wherein selectively permitting the antenna switch selection comprises: 
selectively permitting the reconfiguration based at least in part on whether the quantity of the communication chains satisfies a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection, ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);
wherein the antenna switch selection is to be blocked when the quantity of the communication chains does not satisfy the threshold, or ([0070]- Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (e.g., which antennas 370a,370b, and 370b are blocked) (=based on measurement of threshold as described in [0074]);
wherein the antenna switch selection is to be performed when the quantity of the communication chains satisfies the threshold ([0070]-In the case where the RAT module 302a is Switched, the antenna Switching manager 322 is configured to cause the RAT module 302b to use the stored switch con figuration that was previously used for the RAT module 302a. In this way, the second RAT module 302b avoids having to make a Switching decision to select particular antennas 370a, 370b, and 370m. Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (=based on measurement of threshold as described in [0074]).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 10, Yan teaches, the method of claim 9, wherein the threshold is a fixed threshold. ([0074]- The performance target could correspond to a success or failure indication, some measurement compared to a threshold (=specifies a threshold).

Regarding Claim 11, Yan teaches, The method of claim 10, wherein the fixed threshold is used to determine a maximum downlink rank that is reported to a network associated with the first RAT.([0085]- Based on these metrics, the antenna Switching manager 322 is config used to determine a relative ranking of the performance of the three antennas 370a, 370b, and 370m. Based on the information indicating the performances of the antennas 370a, 370b, and 370m, the antenna switching manager 322 may be able to re-configure the Switch configurations based on the performance(=based on threshold as noted in [0074]e of the antennas 370a, 370b, and 370m),

Regarding Claim 12, Yan teaches, the method of claim 10, wherein the fixed threshold is associated with a multiple-input multiple-output antenna capability that is reported to a network associated with the first RAT. ([0093]- Specifically, FIG. 17 is a simplified block diagram of a first wireless device 1710 (e.g., an access point) and a second wireless device 1750 (e.g., an access terminal) of a multiple-in-multiple-out (MIMO) system 1700. [0094]- (TX) data processor 1714. 0094. In some aspects, each data stream is transmitted over a respective transmit antenna).

Regarding Claim 18, Yan teaches, A user equipment (UE), comprising:
 one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, configured to: (Fig3 shows processing circuit of UE)
receive an antenna switch selection associated with a connectivity antenna configuration, 0097-140149202773 ([0067] and Fig. 3 - the antenna switching manager 322(=part of UE as in Fig3) may be configured to dynamically determine switch configurations between RAT modules 302 and antennas 370a, 370b, and 370n. Fig6-when a UE receives a handover request from a BS(step-606) the UE also receives a corresponding antenna switch selection from its antenna switching manager(=receive switch configuration for multiple RA Ts, e.g. L TE or WCDMA. [0068]- If no coordination exists, one RAT module 302a may choose a Switch configuration that could cause interference with another RAT module 302b when both are transmitting or receiving simultaneously and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur (=dual connectivity);
wherein the antenna switch selection is associated with a first radio access technology (RAT) and the connectivity antenna configuration permits communication via the first RAT and a second RAT; ( [0070], fig. 3, "the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing LTE(=first RAT), and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA(=second RAT), or a handover from one cell to the next. [0072]- antenna Switching manager 322 stores a Switch configuration that is selected by a first RAT module 302a that has a higher priority (e.g., for sending or receiving data) than a second RAT module 302b (=communication with both RATS);
determine, based at least in part on the antenna switch selection, a quantity of communication chains, associated with the first RAT, that are affected by an antenna switching process of the second RAT; and ([0070] and  Fig. 3-the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing L TE, and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA, or a handover from one cell to the next). In the case where the RAT module 302a is switched, the antenna switching manager 322 is configured to cause the RAT module 302b to use the stored switch configuration that was previously used for the RAT module 302a (=antenna switching process of second RAT). In this way, the second RAT module 302b avoids having to make a switching decision to select particular antennas 370a, 370b, and 370n (=quantity of antennas switched). [0076]- In another embodiment, the antenna switching man ger 322, in response to a change in a Switch configuration for one or more RAT modules 302, sends data to each of the RAT modules 302 with information to adjust transmit and receive circuitry in response to the change. either of the RAT modules 302a or 302b could re-adjust the low noise amplifier (LNA) gain state or the channel estimate (=quantity of communication chains affected by switch to second RAT), etc., to avoid degradation of performance of the other RAT modules 302a or 302b.
selectively permit, based at least in part on the quantity of communication chains, a reconfiguration of the connectivity antenna configuration according to the antenna switch selection. ([0075] & Fig. 8- At block 802, the antenna switching manager 322 receives performance metrics from one or more RAT modules 302. The performance metrics may correspond to any of the performance metrics described above and may be specific to individual RAT modules 302. At block 806, the antenna Switching manager 322 determines a Switch configuration to map each of the one or more RAT modules 302(=dual connectivity antenna configuration) to one or more antennas 370a, 370b, and 370m based on the performance metrics).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 19, Yan teaches, The UE of claim 18, wherein a communication chain, of the quantity of communication chains, is affected by the antenna switching process based at least in part on the antenna switching process causing the communication chain to be switched to a different antenna. ([0080]-The antenna Switching manager 322 dynamically adjusts Switch configurations so that the received and transmitted signals of the RAT modules 302 are routed to improve performance of individual RAT modules 302 and/or reduce interference/interruption to the received and transmitted signals of different RAT modules 302 operating concurrently).

Regarding Claim 20, Yan teaches, The UE of claim 18, wherein a communication chain, of the quantity of communication chains, is affected by the antenna switching process based at least in part on the antenna switching process causing the first RAT and the second RAT to share a same antenna of the connectivity antenna configuration. . ([0068]- In addition, some RAT modules 302a may be particularly configured to transmit and receive simultaneously (e.g., 1X and LTE) and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 21, Yan teaches, The UE of claim 18, wherein the one or more processors, when selectively permitting the antenna switch selection, are configured to: 
determine that the quantity of communication chains does not satisfy a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection; 0097-140150202773([0074]- The performance metrics may correspond to a wide variety of different performance metrics (that may be individual to the RAT type) and may include, for example, Ec/Io, received signal strength indication (RSSI), received signal code power (RSCP), reference signal received power (RSRP)(=affecting metrics of communication chains). The performance target could correspond to a success or failure indication, some measurement compared to a threshold, or some other measure of performance);
determine an alternative antenna switch selection that satisfies the threshold; and ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);0097-140152202773 
enable the alternative antenna switch selection to be selected to adjust the connectivity antenna configuration. ([0074]- The performance target may correspond to achieving a performance target for a higher priority RAT module 302a while performance considerations for other lower priority RAT modules 302b are given less weight. The performance of the antennas 370a, 370b, and 370m may be determined indirectly by the performance metrics of the RAT modules 302.).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 22, Yan teaches, The UE of claim 18, wherein the one or more processors, when selectively permitting the antenna switch selection, are configured to: 
selectively permit the reconfiguration based at least in part on whether the quantity of the communication chains satisfies a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection, ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);
wherein the antenna switch selection is to be blocked when the quantity of the communication chains does not satisfy the threshold, or ([0070]- Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (e.g., which antennas 370a,370b, and 370b are blocked) (=based on measurement of threshold as described in [0074]);
wherein the antenna switch selection is to be performed when the quantity of the communication chains satisfies the threshold. ([0070]-In the case where the RAT module 302a is Switched, the antenna Switching manager 322 is configured to cause the RAT module 302b to use the stored switch con figuration that was previously used for the RAT module 302a. In this way, the second RAT module 302b avoids having to make a Switching decision to select particular antennas 370a, 370b, and 370m. Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (=based on measurement of threshold as described in [0074]).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.


Regarding Claim 23, Yan teaches, A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: ([0092]- If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium. The steps of a method or algorithm disclosed herein may be implemented in a processor-executable Software module which may reside on a computer-readable medium. Computer-readable media includes both computer storage media and communication media including any medium that can be enabled to transfer a computer program from one place to another);
receive an antenna switch selection associated with a connectivity antenna configuration, , [0067] and Fig. 3 - the antenna switching manager 322(=part of UE as in Fig3) may be configured to dynamically determine switch configurations between RAT modules 302 and antennas 370a, 370b, and 370n. Fig6-when a UE receives a handover request from a BS(step-606) the UE also receives a corresponding antenna switch selection from its antenna switching manager(=receive switch configuration for multiple RA Ts, e.g. L TE or WCDMA. [0068]- If no coordination exists, one RAT module 302a may choose a Switch configuration that could cause interference with another RAT module 302b when both are transmitting or receiving simultaneously and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur (=dual connectivity);
wherein the antenna switch selection is associated with a first radio access technology (RAT) and the connectivity antenna configuration permits communication via the first RAT and a second RAT; 0097-140151202773 ( [0070], fig. 3, "the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing LTE(=first RAT), and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA(=second RAT), or a handover from one cell to the next. [0072]- antenna Switching manager 322 stores a Switch configuration that is selected by a first RAT module 302a that has a higher priority (e.g., for sending or receiving data) than a second RAT module 302b (=communication with both RATS);
determine, based at least in part on the antenna switch selection, a quantity of communication chains, associated with the first RAT, that are affected by an antenna switching process of the second RAT; and ([0070] and  Fig. 3-the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing L TE, and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA, or a handover from one cell to the next). In the case where the RAT module 302a is switched, the antenna switching manager 322 is configured to cause the RAT module 302b to use the stored switch configuration that was previously used for the RAT module 302a (=antenna switching process of second RAT). In this way, the second RAT module 302b avoids having to make a switching decision to select particular antennas 370a, 370b, and 370n (=quantity of antennas switched). [0076]- In another embodiment, the antenna switching man ger 322, in response to a change in a Switch configuration for one or more RAT modules 302, sends data to each of the RAT modules 302 with information to adjust transmit and receive circuitry in response to the change. either of the RAT modules 302a or 302b could re-adjust the low noise amplifier (LNA) gain state or the channel estimate (=quantity of communication chains affected by switch to second RAT), etc., to avoid degradation of performance of the other RAT modules 302a or 302b);
selectively permit, based at least in part on the quantity of communication chains, a reconfiguration of the dual connectivity antenna configuration according to the antenna switch selection. ([0075] & Fig. 8- At block 802, the antenna switching manager 322 receives performance metrics from one or more RAT modules 302. The performance metrics may correspond to any of the performance metrics described above and may be specific to individual RAT modules 302. At block 806, the antenna Switching manager 322 determines a Switch configuration to map each of the one or more RAT modules 302(=dual connectivity antenna configuration) to one or more antennas 370a, 370b, and 370m based on the performance metrics).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 24, Yan teaches, the non-transitory computer-readable medium of claim 23, wherein a communication chain, of the quantity of communication chains, is affected by the antenna switching process based at least in part on the antenna switching process causing the communication chain to be switched to a different antenna. ([0080]-The antenna Switching manager 322 dynamically adjusts Switch configurations so that the received and transmitted signals of the RAT modules 302 are routed to improve performance of individual RAT modules 302 and/or reduce interference/interruption to the received and transmitted signals of different RAT modules 302 operating concurrently).

Regarding Claim 25, Yan teaches, the non-transitory computer-readable medium of claim 23, wherein a communication chain, of the quantity of communication chains, is affected by the antenna switching process based at least in part on the antenna switching process causing the first RAT and the second RAT to share a same antenna of the connectivity antenna configuration. ([0068]- In addition, some RAT modules 302a may be particularly configured to transmit and receive simultaneously (e.g., 1X and LTE) and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 26, Yan teaches, The non-transitory computer-readable medium of claim 23, 
wherein the one or more instructions, that cause the UE to selectively permit the antenna switch selection, cause the UE to: 
determine that the quantity of communication chains does not satisfy a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection; ([0074]- The performance metrics may correspond to a wide variety of different performance metrics (that may be individual to the RAT type) and may include, for example, Ec/Io, received signal strength indication (RSSI), received signal code power (RSCP), reference signal received power (RSRP)(=affecting metrics of communication chains). The performance target could correspond to a success or failure indication, some measurement compared to a threshold, or some other measure of performance);
determine an alternative antenna switch selection that satisfies the threshold; and ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);0097-140152202773 
enable the alternative antenna switch selection to be selected to adjust the connectivity antenna configuration. ([0074]- The performance target may correspond to achieving a performance target for a higher priority RAT module 302a while performance considerations for other lower priority RAT modules 302b are given less weight. The performance of the antennas 370a, 370b, and 370m may be determined indirectly by the performance metrics of the RAT modules 302.).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 27, The non-transitory computer-readable medium of claim 23, wherein the one or more instructions, that cause the UE to selectively permit the antenna switch selection, cause the UE to: 
selectively permit the reconfiguration based at least in part on whether the quantity of the communication chains satisfies a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection, ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);
wherein the antenna switch selection is to be blocked when the quantity of the communication chains does not satisfy the threshold, or ([0070]- Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (e.g., which antennas 370a,370b, and 370b are blocked) (=based on measurement of threshold as described in [0074]);
wherein the antenna switch selection is to be performed when the quantity of the communication chains satisfies the threshold. ([0070]-In the case where the RAT module 302a is Switched, the antenna Switching manager 322 is configured to cause the RAT module 302b to use the stored switch con figuration that was previously used for the RAT module 302a. In this way, the second RAT module 302b avoids having to make a Switching decision to select particular antennas 370a, 370b, and 370m. Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (=based on measurement of threshold as described in [0074]).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 28, Yan teaches, an apparatus, comprising: 
means for receiving an antenna switch selection associated with a connectivity antenna configuration, , [0067] and Fig. 3 - the antenna switching manager 322(=part of UE as in Fig3) may be configured to dynamically determine switch configurations between RAT modules 302 and antennas 370a, 370b, and 370n. Fig6-when a UE receives a handover request from a BS(step-606) the UE also receives a corresponding antenna switch selection from its antenna switching manager(=receive switch configuration for multiple RA Ts, e.g. L TE or WCDMA. [0068]- If no coordination exists, one RAT module 302a may choose a Switch configuration that could cause interference with another RAT module 302b when both are transmitting or receiving simultaneously and may use the same or different antennas 370a, 370b, and 370m where degradation or interruption could potentially occur if coordination does not occur (=dual connectivity);
wherein the antenna switch selection is associated with a first radio access technology (RAT) and the connectivity antenna configuration permits communication via the first RAT and a second RAT; ( [0070], fig. 3, "the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing LTE(=first RAT), and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA(=second RAT), or a handover from one cell to the next. [0072]- antenna Switching manager 322 stores a Switch configuration that is selected by a first RAT module 302a that has a higher priority (e.g., for sending or receiving data) than a second RAT module 302b (=communication with both RATS); 
means for determining, based at least in part on the antenna switch selection, a quantity of communication chains, associated with the first RAT, that are affected by an antenna switching process of the second RAT; and 0097-140153202773 ([0070] and  Fig. 3-the access terminal 106(=UE) may currently be operating using a RAT module 302a implementing L TE, and the antenna switching manager 322 stores what antennas 370a, 370b, and 370n are being used by the RAT module 302a.The access terminal 106 then perform a handover (e.g., such as a switch to another RAT module 302b implementing, for example, WCDMA, or a handover from one cell to the next). In the case where the RAT module 302a is switched, the antenna switching manager 322 is configured to cause the RAT module 302b to use the stored switch configuration that was previously used for the RAT module 302a (=antenna switching process of second RAT). In this way, the second RAT module 302b avoids having to make a switching decision to select particular antennas 370a, 370b, and 370n (=quantity of antennas switched). [0076]- In another embodiment, the antenna switching man ger 322, in response to a change in a Switch configuration for one or more RAT modules 302, sends data to each of the RAT modules 302 with information to adjust transmit and receive circuitry in response to the change. either of the RAT modules 302a or 302b could re-adjust the low noise amplifier (LNA) gain state or the channel estimate (=quantity of communication chains affected by switch to second RAT), etc., to avoid degradation of performance of the other RAT modules 302a or 302b.
means for selectively permitting, based at least in part on the quantity of communication chains, a reconfiguration of the connectivity antenna configuration according to the antenna switch selection. ([0075] & Fig. 8- At block 802, the antenna switching manager 322 receives performance metrics from one or more RAT modules 302. The performance metrics may correspond to any of the performance metrics described above and may be specific to individual RAT modules 302. At block 806, the antenna Switching manager 322 determines a Switch configuration to map each of the one or more RAT modules 302(=dual connectivity antenna configuration) to one or more antennas 370a, 370b, and 370m based on the performance metrics).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 29, Yan teaches, the apparatus of claim 28, wherein the means for selectively permitting the antenna switch selection comprises: 
means for determining that the quantity of communication chains does not satisfy a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection; ([0074]- The performance metrics may correspond to a wide variety of different performance metrics (that may be individual to the RAT type) and may include, for example, Ec/Io, received signal strength indication (RSSI), received signal code power (RSCP), reference signal received power (RSRP)(=affecting metrics of communication chains). The performance target could correspond to a success or failure indication, some measurement compared to a threshold, or some other measure of performance);
means for determining an alternative antenna switch selection that satisfies the threshold; and ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);0097-140152202773 
means for enabling the alternative antenna switch selection to be selected to adjust the connectivity antenna configuration. ([0074]- The performance target may correspond to achieving a performance target for a higher priority RAT module 302a while performance considerations for other lower priority RAT modules 302b are given less weight. The performance of the antennas 370a, 370b, and 370m may be determined indirectly by the performance metrics of the RAT modules 302.).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Regarding Claim 30, Yan teaches, the apparatus of claim 28, wherein the means for selectively permitting the antenna switch selection comprises: 
means for selectively permitting the reconfiguration based at least in part on whether the quantity of the communication chains satisfies a threshold associated with enabling the connectivity antenna configuration to be adjusted according to the antenna switch selection, , ([0074]- As such, the antenna Switching manager 322 may be able to determine overall antenna performance based on measurements from all the RAT modules 302 to determine an improved Switch configuration based on which antennas 370a, 370b, and 370n are determined to have better performance);
wherein the antenna switch selection is to be blocked when the quantity of the communication chains does not satisfy the threshold, or ([0070]- Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (e.g., which antennas 370a,370b, and 370b are blocked) (=based on measurement of threshold as described in [0074]);
wherein the antenna switch selection is to be performed when the quantity of the communication chains satisfies the threshold. ([0070]-In the case where the RAT module 302a is Switched, the antenna Switching manager 322 is configured to cause the RAT module 302b to use the stored switch con figuration that was previously used for the RAT module 302a. In this way, the second RAT module 302b avoids having to make a Switching decision to select particular antennas 370a, 370b, and 370m. Moreover, the previous RAT module 302a may have also made various determinations and/or have knowledge of the best switch configuration that provides the best performance (=based on measurement of threshold as described in [0074]).
Yan does not specifically teach, dual connectivity between LTE and WCDMA RAT for UE.
Adjakple teaches, dual connectivity between LTE and WCDMA RAT for UE ([0096] FIG. 2A shows a WRTU(=UE) communicating with two different RANs 204a and 204b with two core networks 206a and 206b configured to communicate with one another. [0097]-A multi - mode WTRU 102 is any mobile terminal supporting at least two different radio access technologies (RAT) (=supports dual/multi-mode connectivity. Multi - mode WRTU 102 supports two or more of: GSM, WCDMA, HSPA, HSDPA, HSUPA and LTE. As illustrated, the WTRU 102 may be communicating with two different base stations 214a and 2145, which may be part of two RANS 204a and 204b, respectively (=one RAN LTE and the other WCDMA).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan, dual connectivity between LTE and WCDMA RAT for UE as taught by Adjakple to LTE and WCDMA as first and second RAT to support legacy RAT architecture.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al.  (US 2013/0310045 A1) in view of Adjakple et al. (US 2020/0045760 A1) in view of Belghoul et al. (US 2018 / 0227960 A1)

Regarding Claim 15, Yan in view of Adjakpl does not teach, the method of claim 1, wherein the first RAT comprises a Long-Term Evolution (LTE) technology and the second RAT comprises a New Radio (NR) technology.
Belghoul teaches, the method of claim 1, wherein the first RAT comprises a Long-Term Evolution (LTE) technology and the second RAT comprises a New Radio (NR) technology. ([0018] FIG. 7 illustrates a signaling diagram of an example of a technique for a UE to connect to an eNB and gNB substantially concurrently, according to some embodiments).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan in view of Adjakple, the method of claim 1, wherein the first RAT comprises a Long-Term Evolution (LTE) technology and the second RAT comprises a New Radio (NR) technology as taught by Belghoul to LTE and NR as first and second RAT to ENDC functionality as required by carriers.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al.  (US 2013/0310045 A1) in view of Adjakple et al. (US 2020/0045760 A1) in view of Yi (US 2020/0154496 A1)

Regarding Claim 16, Yan in view of Adjakpl does not teach, the method of claim 1, wherein the first RAT and the second RAT are associated with a New Radio (NR) technology.
Yi teaches, the method of claim 1, wherein the first RAT and the second RAT are associated with a New Radio (NR) technology. ([0143] -FIG. 13 shows a DC scenario for sharing a UL spectrum according to an embodiment of the present dis closure).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yan in view of Adjakple, the method of claim 1, wherein the first RAT and the second RAT are associated with a New Radio (NR) technology as taught by Belghoul to LTE and NR as first and second RAT to NRDC functionality as required by carriers.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478               


/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478